DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part i, line 6, there is a comma between “sophora” and “extract”.  The term “extract” by itself renders the claim vague and indefinite.  Appropriate correction is required.
The remaining claims are rejected for depending on the indefinite base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mendoza et al. (US 20150118176 ) in view of Fournial et al. (US 20120076842 A1, published on March 29, 2012) (“Fournial” hereunder). 
Mendoza teaches a topical cosmetic composition comprising: 25-70% of water, 1-10 wt % of glycerin, 0.5-6 % of butylene glycol.  See instant claims 1 and 2.  The reference teaches adding a combination of ingredients that can work to simultaneously treat fine lines and wrinkles, inhibit or reduce skin pigmentation and treat inflamed or erythemic skin; such combination includes niacinamide and peptides.  See [0012].  The reference teaches that niacinamide can inhibit skin pigmentation, while the peptides can increase the production of collagen in skin and filling in fine lines and wrinkles.  While the reference teaches that 1-3 wt % of niacinamide can be preferably used, the reference further mentions that “the amount can be modified as desired to achieve a particular result.” See [0012]. 
Mendoza fails to teach the concentration ranges of the peptide active (at least 8 wt %) and vitamin B3 (at least 5 wt %) as defined in present claim 1. 
Fournial teaches cosmetic compositions comprising Tyr-Arg dipeptide to combat cutaneous sagging; the reference teaches using up to 15 % of the dipeptide based on the total weight of the composition “depending on the destination of the composition and the desired effect more or less pronounced.”  See [0051].  The reference also teaches additional active ingredients that can be advantageously combined with the dipeptide, which include niacinamide, which can be used up to about 20 wt % or preferably up to about 5 wt %.  See [0089-0098].   Using additional di-, tri-, tetra peptides up to about 20 wt %, up to about 10 wt % or up to about 5 wt% is also suggested.  See [0123-0126]; instant claims 3, 4, 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present invention to modify the teachings of Mendoza and incorporate the peptide of Fournial in the amount suggested by the reference. The skilled artisan would have been motivated to do so, as 1) both references teach anti-aging skin care composition comprising niacinamide and peptide as the active ingredients; and 2) Fournial teaches that Tyr-Arg dipeptide can be present in the cosmetic composition in an amount up to 15 wt % to combat cutaneous sagging.  Since both references teach similar formulations in the form of creams, lotions, etc. comprising similar skin benefit agents including niacinamide and peptides, the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic composition with enhanced anti-aging properties.  
Furthermore, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, discovery of optimal concentration ranges of niacinamide and peptides by routine experimentations would have taken no more than ordinary skill in the art, particularly in view of Fournial, which teaches higher concentration ranges.  It would have been obvious to one of ordinary skill in the art that a higher concentration an active ingredient would produce more potency and improved results. 
Regarding claim 5, Mendoza teaches and suggests using tocopherol acetate as an antioxidant. See [0039].  
Regarding claim 7, Fournial teaches that particulate materials including colored pigments, inorganic powders, organic powders, brightening particles, etc. can be used in an amount ranging from 0.01-20 %.  See [0128-0133].  
Regarding claims 8 and 9, among the particulate materials of Fournial are the adsorbents of the present claims, which include the powders disclosed in present claim 9.  Mendoza also suggests using adsorbents such as titanium oxide, talc, ocetenyl succinate, aluminum starch.
Regarding claim 10, Fournial teaches that particulate materials are used in an amount ranging from 0.01-20 %. See [0128-0129]. 
Regarding claim 11, thickening agents such as polyacrylates polymers are disclosed in paragraph [0059].  

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mendoza and Fournial as applied to claims 1-5 and 7-11 as above, and further in view of Rival (US 20110052739 A1, published on March 3, 2011) (“Rival” hereunder)
Mendoza fails to disclose the specific plant extracts of present claim 6. 
Rival teaches a combination of at least one Hibiscus Abelmoschus extract and a soy extract containing peptides which stimulates the proliferation and/or the activity of fibroblast when topically used in a cosmetic composition. The reference also teaches that the Hibiscus extract by itself is known in cosmetic art for its ability to increase hyaluronic acid content of the skin and protect the fibroblast growth factor of the extracellular matrix against its degradation and/or its denaturation.  See [0011-0020]. The suggested amount of the Hibiscus extract is 0.1 – 5 wt %.  See [0033]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Mendoza and incorporate to the composition Hibiscus Abelmoschus extract or a combination of the extract with soy extract containing peptides as motivated by Rival.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to anti-aging skin care compositions; 2) Rival teaches that Hibiscus Abelmoschus extract is known to combat skin aging by increasing hyaluronic acid content in the skin and restructuring the extracellular matrix, and 3) the reference also teaches that the Hibiscus extract and soy peptides in combination stimulate the proliferation and/or the activity of fibroblast and impart synergistic effects in treating aging skin.  Since Mendoza/Fournial and Rival all teach formulations in similar forms (cream, emulsion, etc) and Mendoza teaches using peptides as an antiaging active, and the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic composition with improved anti-aging effects.

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mendoza and Fournial as applied to claims 1-5 and 7-11 as above, and further in view of Bernard et al. (“A new polymer with a maximum resistance to electrolytes”, SOFW J, 136, December 2010). 
While Mendoza teaches using crosslinked polyacrylates polymers as thickening agents, the reference fails to specifically disclose polyacrylates crosspolymer-6.  See [0059].
Bernard teaches that polyacrylate crosspolymer-6 is a thickening polymer with superior electrolyte resistance and enables formulating with “the most-stress inducing active ingredients” and provides rich texture and velvety sensation on the skin without oily or sticky feel.  See p.  55.  The reference further teaches the polymer is used in skin care products serum “bursting with active ingredients or emulsions boasting a host of claims” such as antiaging cream with active ingredients.  See p. 58, Cosmetic application. 
Given the teachings of Mendoza to use crosslinked polyacrylates to adjust the rheology of the compositions, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to look for prior art such as Bernard for suitable thickening agents.  Bernard would have motivated the skilled artisan to use polyacrylate crosspolymer 6 as the reference teaches that it is suitable for formulating with high loads of antiaging active ingredients and provides desired sensorial properties. Since Mendoza teaches using polyacrylates crosslinked polymers, the skilled artisan would have had a reasonable expectation of successfully producing a stable antiaging composition with the targeted level of active ingredients and sensorial effects. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617